PER CURIAM
Petitioner has filed a petition which asserts that a ballot title prepared by the Attorney General is insufficient and unfair. ORS 250.085(1); ORS 250.065(3). He requests that the court certify a revised ballot title to the Secretary of State. ORS 250.085(3).
We have carefully considered each contention advanced by the petitioner. The petitioner’s claims are seriously made and well presented. Some of the changes suggested by the petitioner would make a better ballot title; but that is not the threshold question. The question is whether the ballot title, as written, is insufficient or unfair. McKibben v. Paulus, 292 Or 729, 733, 642 P2d 1155 (1982). We are not convinced that it is either.
The petitioner’s objections, in part, stem from the fact that the measure itself may permit varying interpretations. “[I]t is not the province of the Attorney General, in discharging his duty, to provide a title to make clear that which is not clear in the measure itself.” Pacific Power & Light v. Paulus, 292 Or 826, 830, 643 P2d 871 (1982). Accordingly, we certify to the Secretary of State the title provided by the Attorney General, as follows:
CREATES CITIZENS’ UTILITY BOARD TO REPRESENT INTERESTS OF UTILITY CONSUMERS
QUESTION: Should a nonprofit public corporation funded by voluntary contributions be established to represent the interests of utility consumers?
EXPLANATION: Creates Citizens’ Utility Board to represent interests of electric, telephone, gas and heating utility consumers before legislative, administrative and judicial bodies, conduct research and investigations. Authorizes Oregon residents contributing $5 minimum to board to vote for members of board. Establishes eligibility requirements and limits contributions and expenditures for board candidates. Authorizes board periodically to include certain materials with utility billings, subject to limited cost reimbursement to utility. Exempts municipalities, cooperatives and people’s utility districts.
Ballot title certified.